                             STIPULATION OF SETTLEMENT

        Employee, Matt Rafferty, on behalf of himself and the others identified in attached Exhibit
A (collectively the “Employees”), and Hat World, Inc. (“Employer”), stipulate to entry of an Order
approving this Stipulation of Settlement (the “Stipulation”).

                                           RECITALS

       1.       Whereas, the Employees have alleged claims against Employer for violation of the
Fair Labor Standards Act seeking alleged unpaid overtime compensation, liquidated damages,
attorneys’ fees and costs.

       2.      Whereas, Employer denies any liability or wrongdoing of any kind.

      3.     Whereas, the Parties agree that bona fide disputes exist between the Parties,
including whether Employees were entitled to the claimed overtime compensation and related
amounts under the FLSA.

       4.       Whereas, the Parties, by and through their respective counsel, reached a binding
agreement to settle Employee’s claims and to resolve all disputes between them, on the terms set
forth in this Stipulation.


                    SETTLEMENT PAYMENTS AND DISTRIBUTION

       5.     Total Settlement Payment: The Total Potential Settlement Payment will not
exceed one-hundred thousand dollars ($100,000), which total includes: (a) the total Individual
Settlement Payments to the Employees; and (b) the Employees’ Counsel’s fees and expenses.

       6.      Employee’s Individual Settlement Payment: Each Employee’s “Individual
Settlement Payment” is reflected on the schedule attached hereto as Exhibit A and will be paid in
accordance with that schedule, provided each Employee timely returns a valid signed copy of the
Release to Employer. The deadline for return of the Releases and shall be 120 days from the entry
of an Order approving this Stipulation. It shall be solely Employees’ Counsel’s responsibility to
inform each Employee of this settlement. Employees’ Counsel represents and warrants that they
represent each of the Employees.

        7.      Treatment of Employee’s Settlement Payment: Each Employee’s Individual
Settlement Payment will be treated as payment in settlement of wage claims and shall be subject
to the withholding of all applicable federal, state and local taxes, in accordance with the
Employee’s previously elected wage withholding instructions last on file with Employer.
Employer will report the settlement payment on an IRS Form W-2. Employer is responsible for
paying the employer’s portion of the payroll taxes as required by law. Employer and Employer’s
Counsel do not make any representations to Employees about Employees’ tax obligations relating
to this Stipulation. Employees’ Individual Settlement Payment shall be transmitted via a check
made payable to each Employee who satisfies the requirements of this Stipulation, which check
shall be sent via mail to “The Lazzaro Law Office, LLC, c/o Robert B. Kapitan at The Heritage
Building, Suite 250 located at 34555 Chagrin Boulevard in Moreland Hills, Ohio 44022.”


        8.     Employee’s Counsel’s Fees and Costs: For each Employee who timely returns a
valid signed copy of the Release to Employer and files a Consent Form, Employer shall pay
Employees’ Counsel the amount listed in the column headed “Atty Fees” on the schedule attached
as Exhibit A. The amounts in the “Atty Fees” column represent Employees’ Counsel’s fees and
cost associated with each Employee’s claim. Employees’ Counsel will provide a Form W-9 to
Employer as a condition of payment of any of these amounts. Employer will issue to Employees’
Counsel a Form 1099. Employees’ Counsel shall not receive any payments other than the fees and
costs specified in Exhibit A for each Employee who timely returns a valid signed copy of the
Release to Employer. Employee’s Counsel’s Fees and Costs shall be in one check made payable
to “The Lazzaro Law Firm, LLC” and mailed to “The Lazzaro Law Office, LLC, c/o Robert B.
Kapitan at The Heritage Building, Suite 250 located at 34555 Chagrin Boulevard in Moreland
Hills, Ohio 44022.


        9.     Distribution Process: Employer will mail settlement payments to Employees’
Counsel within thirty (30) days after (a) the date Employer receives a valid signed copy of the
Consent and Release from Employee, and (b) the date that the Employee files the Consent and
Release, whichever is later. Separate checks will be issued to Employees and Employee’s Counsel.
Employees’ Counsel represents and warrants that it will distribute each Employee’s check to that
Employee. Employer may aggregate amounts owed to Employee’s Counsel as Atty Fees in a
single check, rather than multiple checks.

                                    RELEASE OF CLAIMS

       10.      Release of Claims: A valid, signed release of claims from each Employee is a
material term of the Parties’ Stipulation. Before any of the Employees may receive their respective
Individual Settlement Payment and before Employees’ Counsel may receive any portion of the
payment attributed to fees and costs for any of the Employees, each Employee must sign and return
to Employer a copy of the Consent and Release attached here as Exhibit B, which provides, in
pertinent part:

               By joining in this action to approve a settlement, I hereby release Hat World,
       Inc., together with all of Hat World, Inc., former, current and respective officers,
       directors, agents, attorneys, parents (including, but not limited to Genesco, Inc.),
       predecessors, successors, owners, shareholders, parents, subsidiaries, and related
       and affiliated entities (“Released Parties”), from all federal, state, and local claims
       relating to compensation, rights, demands, liabilities and causes of action, including
       but not limited to, claims for unpaid wages, unpaid overtime compensation,
       liquidated damages, interest, attorneys’ fees, and expenses, including claims arising
       out of or related to the Fair Labor Standards Act, from the beginning of time through
       the date I sign this Release.



                                                 2
                I agree that the Individual Settlement Payment and the amounts allocated to
        fees and costs represent any and all back pay, severance pay, wages (whether
        overtime or otherwise), bonuses, vacation pay, front pay, damages (whether
        liquidated, compensatory, exemplary, punitive or otherwise), benefits, attorneys’
        fees, costs, interest, or other monies to which I may have been entitled to receive or
        recover in connection with each my employment with Hat World. I acknowledge
        and agree that the payments offered to me under the terms of the Stipulation of
        Settlement represents good and valuable consideration to which I would not
        otherwise be entitled.



        11.    Acknowledgment of Full Payment: Employees and Employees’ Counsel agree
that each Employee’s Individual Settlement Payment and the amounts allocated to fees and costs
represent any and all back pay, severance pay, wages (whether overtime or otherwise), bonuses,
vacation pay, front pay, damages (whether liquidated, compensatory, exemplary, punitive or
otherwise), benefits, attorneys’ fees, costs, interest, or other monies to which Employee may have
been entitled to receive or recover in connection with each Employee’s employment with
Employer. Employees acknowledges and agrees that the payments offered to them under the
terms of this Stipulation represent good and valuable consideration to which they would not
otherwise be entitled.

         12.    Fair, Adequate and Reasonable Settlement: The Parties agree that the settlement
is fair, adequate and reasonable, and that the above payments constitute a fair and reasonable
resolution of a bona fide dispute.

        13.     Dismissal of Action and No Future Lawsuits: Employees promise never to file a
lawsuit, administrative complaint, demand, action, or otherwise assert any claims against
Employer released pursuant to this Stipulation. This Action shall remain open for 120 days from
the entry of an Order approving this Settlement Stipulation, solely for the purpose of allowing the
filing of Consent and Releases, after which time the Action shall be closed and dismissed with
prejudice.

                                          OTHER TERMS

       14.   Neutral Reference: Upon request from prospective employers of any of the
Employees, Employer agrees to provide a neutral reference, confirming the fact of the Employee’s
former employment, starting and ending dates of employment, and former job titles.

       15.     No Assignment of Claims: Employees and their Counsel represent and warrant
that Employees are the sole and lawful owners of all rights, titles and interests in and to all released
matters, claims and demands referred to herein. Employees further represent and warrant that
there have been no assignments or other transfers of any interest in any such matters, claims or
demands that Employees may have against the Employer.

       16.    Breach: If either Party breaches any of the terms and conditions of this Stipulation,
the non-breaching Party shall be entitled to reasonable attorneys’ fees and expenses incurred to

                                                   3
enforce the terms and conditions contained herein.

       17.     Non-Admission of Liability: Employees acknowledge and agree that the
Employer’s participation in this Stipulation, the Parties’ settlement, and any payments made by
Employer are not to be construed as an admission of any wrongdoing or liability whatsoever by or
on behalf of the Employer or any released party.

        18.     Choice of Law: The Parties also agree that this Stipulation shall be interpreted,
construed, and enforced in accordance with the laws of the State of Ohio without regard to its
conflicts of law rules.

        19.     Acknowledgements: Employee acknowledges Employee has been represented by
counsel for the negotiation and settlement of this matter, and that Employee understands the terms
of this Stipulation, and is knowingly and voluntarily entering into it.

         20.    Construction: The Parties expressly agree and acknowledge that this Stipulation
is not to be construed against any of the Parties on the basis of which party drafted the Stipulation.

        21.     No Representations: The Parties acknowledge that no representation, promise or
inducement has been made to them other than as set forth in this Stipulation, and that they enter
into this Stipulation without reliance upon any other representation, promise, or inducement not
set forth herein. The Parties also acknowledge that they had the opportunity to consult with an
attorney of their choosing concerning this Stipulation and that they have read and understand this
Stipulation, are fully aware of its legal effect, and have entered into it knowingly and voluntarily.

        22.     Counterparts: This Stipulation may be executed in counterparts, and may be
signed electronically via eSign or other electronic means. When each Party has signed and
delivered at least one such counterpart, each counterpart shall be deemed an original, and, when
taken together with other signed counterparts, shall constitute one Stipulation and agreement,
which shall be binding upon and effective as to all Parties. Electronic and facsimile signatures and
transmissions of this Stipulation shall be deemed originals.

        23.     Severability: The Parties agree that the terms of this Stipulation are intended to be
severable. If any term, provision, clause or item of this Stipulation is declared to be invalid or
unenforceable by any court or administrative body of competent jurisdiction, the term, provision,
clause or item should be reformed (if possible, or severed if not) to give maximum effect to the
intentions of the Parties, and the remaining portions of the Stipulation shall be enforced to give
effect to the Parties’ intentions to the maximum extent possible.

        24.   Entire Agreement: The Parties agree that the Stipulation is the entire agreement
between them and represent their full and complete understanding. No prior or contemporaneous
oral agreements may be offered to alter the terms of this Stipulation. The Stipulation shall be
binding upon the Parties hereto and the Parties’ heirs, executors, successors and assigns. The
Stipulation may not be amended, modified or terminated, in whole or in part, except by a written
instrument executed by the Parties. Employees may not assign this Stipulation without the written
consent of Employer. Employer may assign this Stipulation without consent.


                                                  4
          WHEREFORE, the Parties, through their respective undersigned counsel, respectfully
  request that the Court enter an Order finding that the Settlement Agreement is fair and reasonable,
  the release is valid and binding, and approving the Settlement Agreement.

         Respectfully submitted,


  Matt Rafferty, on behalf of himself and the others identified in attached Exhibit A


Date:

                                                      Robert B. Kapitan
                                                      Anthony J. Lazzaro
                                                      THE LAZZARO LAW FIRM, LLC
                                                      The Heritage Building, Suite 250
                                                      34555 Chagrin Boulevard
                                                      Moreland Hills, Ohio 44022
                                                      robert@lazzarolawfirm.com
                                                       anthony@lazzarolawfirm.com


                                                      Patrick Kasson
                                                      REMINGER CO., L.P.A.
                                                      200 Civic Center Drive, Suite 800
                                                      Columbus, Ohio 43215
                                                      pkasson@reminger.com


Hat World, Inc.


Date:                                              ______________________________

                                                   Joel Griswold
                                                   BAKER HOSTETLER, LLP
                                                   200 South Orange Ave., Suite 2300
                                                   Orlando, Florida 32801
                                                   jcgriswold@bakerlaw.com




                                                  5
